NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   _____________

                                        No. 10-4672
                                       _____________

                             UNITED STATES OF AMERICA

                                             v.

                                   DEWAYNE CREWS,

                                              Appellant
                                     _______________

                       On Appeal from the United States District Court
                          for the Western District of Pennsylvania
                                   (D.C. No. 06-cr-00418)
                          District Judge: Hon. Joy Flowers Conti
                                     _______________

                         Submitted Under Third Circuit LAR 34.1(a)
                                      July 31, 2012

               Before: AMBRO, JORDAN, and VANASKIE, Circuit Judges.

                                 (Filed: September 5, 2012)
                                      _______________

                                 OPINION OF THE COURT
                                     _______________

JORDAN, Circuit Judge.

          Dewayne Crews appeals his conviction and sentence for possession with intent to

distribute 50 or more grams of cocaine base (“crack”). For the following reasons, we will

affirm.
I.     Background

       Local police in Washington County, Pennsylvania arrested William Baugh in July

2006 for narcotics offenses and endangering the welfare of a child. Baugh agreed to

cooperate with the police in a narcotics investigation by making controlled drug

purchases from local dealers, including Crews, from whom Baugh had previously

purchased crack.

       On August 30, 2006, Baugh, under police supervision, called Crews to order $50

worth of crack. Police provided Baugh with the necessary cash, the serial numbers of

which had been recorded. Baugh drove to Crews’s residence and, when he arrived,

Crews briefly emerged to tell him that someone would come out to meet with him.

Duane Price later came out and handed Baugh some crack in exchange for the $50.

Baugh then returned to the police and surrendered the crack that he had purchased.

       The next day, Crews arrived at a local police station for a scheduled meeting with

his probation officer. 1 Crews confirmed that he was unemployed and that his address

was 456 Third Street, the same location where Baugh had purchased crack the previous

day. The probation officer administered a drug test and Crews tested positive for

cocaine, marijuana, and opiates. Crews admitted that he had “been around cocaine,” that

he had taken prescription painkillers to alleviate back pain, and that he had recently

smoked marijuana. (Supp. App. at 494.) 2 The probation officer then searched Crews and


       1
        On July 6, 2006, Crews pled guilty to resisting arrest in the Washington County
Court of Common Pleas and was sentenced to one year of probation.
       2
           “Supp. App.” refers to the government’s supplemental appendix.

                                             2
discovered over $400 in cash and two cell phones. Based on the interview, drug test,

cash, and phones, the probation officer decided to search Crews’s residence. 3 The

probation officer brought Crews with him to be present for the search. Upon arriving,

they found Jody Hill, Crews’s ex-girlfriend, removing her belongings from the home.

Hill was present during the search of the home. The probation officer began his search in

the master bedroom and discovered a bulletproof vest, a digital scale, and crack.

Following those discoveries, the officers obtained written consent from Crews to search

the remainder of the home. During the search, they located plastic baggies, a handgun,

and an “owe sheet.” 4 After the search, officers compared the serial numbers of the

controlled purchase funds with the money confiscated from Crews by the probation

officer and found that several bills matched.

       As a result, Crews was detained for probation violations on August 31, 2006. On

October 26, 2006, a state criminal complaint was filed against Crews. 5 Subsequently, on

December 5, 2006, a federal grand jury in the Western District of Pennsylvania indicted

Crews for possession with intent to distribute 50 grams or more of crack in violation of

21 U.S.C. § 841(a)(1).

       At his trial in the United States District Court for the Western District of

Pennsylvania, several police officers, along with Baugh and Hill, testified against Crews.


       3
        Several local police officers accompanied the probation officer on the search,
including those involved in the previous day’s controlled drug purchase.
       4
         Owe sheets are “lists which are used to record money owed on drug
transactions.” United States v. Drozdowski, 313 F.3d 819, 821 (3d Cir. 2002).
       5
           The state complaint against Crews was eventually dropped.

                                                3
Evidence of the controlled purchase, probation interview, drug test, crack, and drug

paraphernalia found in his home on August 31 were introduced, as were several letters

Crews had sent to Hill admitting that the illicit items seized from the home belonged to

him. Crews was convicted and the District Court sentenced him to 188 months’

imprisonment followed by five years’ supervised release. This timely appeal followed.

II.    Discussion 6

       Crews raises a variety of arguments for setting aside his conviction and sentence.

We address the most significant of his many arguments in turn.

       A.     Failure to Indict Within 30 Days 7

       Crews argues that his detention without indictment for a period of more than 30

days violated his right to a speedy trial. The Speedy Trial Act requires that a defendant

be charged within 30 days of his arrest. See 18 U.S.C. § 3161(b) (“Any information or

indictment charging an individual with the commission of an offense shall be filed within

thirty days from the date on which such individual was arrested or served with a

summons in connection with such charges.”). Crews ignores, however, that the Speedy

Trial Act’s 30-day clock only begins to run at the start of federal detention. Because his

August 31 arrest and subsequent detention were on state charges, they did not trigger

§ 3161(b). See United States v. Mills, 964 F.2d 1186, 1189-90 (D.C. Cir. 1992) (noting


       6
         The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have
jurisdiction pursuant to 28 U.S.C. § 1291.
       7
        We review the District Court’s legal conclusions regarding the Speedy Trial Act
de novo, while factual determinations are reviewed for clear error. United States v.
Rivera Constr. Co., 863 F.2d 293, 295 n.3 (3d Cir. 1988).

                                             4
“the undisputed rule that a state arrest does not trigger the Speedy Trial Act’s clock, even

if the arrest is for conduct that is the basis of a subsequent indictment for a federal

offense”). While other courts of appeals have recognized a “ruse” exception in cases

involving collusion to detain a defendant on state charges for later federal prosecution,

see, e.g., United States v. Garcia-Martinez, 254 F.3d 16, 20 (1st Cir. 2001), we need not

consider that issue here since there is no evidence to support the application of such an

exception. See United States v. Dyer, 325 F.3d 464, 468 (3d Cir. 2003) (“We do not at

this time need to decide whether to recognize the ruse exception. Even if we were to

conclude that the exception is a valid one, [the defendant] has not shown that he would be

entitled to invoke it under the circumstances of this case.”). 8

       B.     Failure to Commence Trial within 70 Days 9

       Crews next argues that the District Court erred in refusing to dismiss the case

against him after more than 70 days had elapsed from his first court appearance without

trial commencing. The Speedy Trial Act requires that trial commence within 70 days of

indictment or the defendant’s first court appearance, whichever occurs later. See 18

U.S.C. § 3161(c) (“In any case in which a plea of not guilty is entered, the trial of a


       8
         Crews’s attempt to rely on United States v. Woolfolk, 399 F.3d 590 (4th Cir.
2005), for the proposition that “the provisions of the Speedy Trial Act can be triggered by
any restraint resulting from federal action” (Appellant’s Opening Br. at 6) is unavailing.
The August 31 arrest and detention were not the result of federal action, and his
allegation of “close contact” between state and federal officials, even if true, is irrelevant
because such contact is permissible.
       9
        Again, review of the District Court’s legal conclusions regarding the Speedy
Trial Act is de novo, while factual determinations are reviewed for clear error. See supra
note 7.

                                               5
defendant charged in an information or indictment with the commission of an offense

shall commence within seventy days from the filing date (and making public) of the

information or indictment, or from the date the defendant has appeared before a judicial

officer of the court in which such charge is pending, whichever date last occurs.”). Not

all days between the triggering events and trial are counted under § 3161, however.

Excluded from the 70-day calculation are time periods during which the defendant seeks

a continuance and any time “between the filing of and the hearing on a motion.” United

States v. Polan, 970 F.2d 1280, 1284 (3d Cir. 1992).

       While two years elapsed between Crews’s first federal court appearance in

January 2007 and the start of his trial in February 2009, less than 70 of those days are

counted under § 3161 because much of the delay resulted from continuances sought by

Crews himself and from various other motions filed by Crews. For example, Crews

asserts that some of the time between July 16, 2007 and May 1, 2008 is non-excludable,

but he is incorrect. On July 16, 2007, Crews’s attorney filed a number of motions. The

week before the hearing on those motions was to take place, Crews requested and

eventually obtained a new attorney. His new attorney never withdrew the motions filed

on July 16th, but instead filed a motion for an extension of time on September 13, 2007

and adopted the July 16th motions in a May 2, 2008 filing. As a result, the entirety of the

period between July 16, 2007 and May 1, 2008 is rightly excludable. See 18 U.S.C.

§ 3161(h) (“The following periods of delay shall be excluded in computing the time

within which an information or an indictment must be filed, or in computing the time

within which the trial of any such offense must commence: … Any period of delay

                                             6
resulting from other proceedings concerning the defendant, including but not limited to

… delay resulting from any pretrial motion, from the filing of the motion through the

conclusion of the hearing on, or other prompt disposition of, such motion.”). 10

       C.     Evidence Recovered from the August 31 Search of Crews’s Home 11

       Crews argues that the District Court erred in failing to exclude the drugs and drug

paraphernalia found in his home during the probation officer’s August 31 search. 12 He

claims that, because he was in custody following the failure of his drug test, there was no

basis “for officers to transport [him] to [the residence to] conduct a search for

undescribed contraband.” (Appellant’s Opening Br. at 9.) According to Crews, because

there was no warrant, no exigent circumstances, and only coerced consent, the evidence

recovered in the search was inadmissible. He ignores, however, that the Fourth

Amendment does not require a probation officer to have probable cause before searching

a probationer’s residence. United States v. Knights, 534 U.S. 112, 121 (2001). All that is

required is reasonable suspicion of a probation violation. United States v. Baker, 221
F.3d 438, 443-45 (3d Cir. 2000). Here that requirement was met the moment that Crews

       10
          Likewise, Crews incorrectly asserts that other time periods between January
2007 and July 2007 should not be excluded. For example, he says that the time period
between May 24 and May 29 should count, but his attorney filed a motion for an
extension of time on May 24. The District Court granted that request and correctly noted
that the period from May 25 until June 25 was excludable. Crews makes no arguments
with respect to the time period after May 2008.
       11
         We review de novo the District Court’s legal conclusions in deciding a motion
to suppress and review factual determinations for clear error. United States v. Perez, 280
F.3d 318, 336 (3d Cir. 2002).
       12
         Even though Crews identified 456 Third Street as his residence during the
interview with the probation officer, he now says that the home was rented by Hill and
that he was an “overnight guest.” (Appellant’s Opening Br. at 9.)

                                              7
tested positive for opiates, marijuana, and cocaine. See United States v. Becker, 534 F.3d
952, 956-57 (8th Cir. 2008). Thus, the District Court did not err in refusing to exclude

the evidence recovered in the August 31 search of his home. 13

       D.     Testimony Regarding the “Buy Money” 14

       Crews argues that the District Court erred in allowing the government to introduce

a police officer’s testimony that the serial numbers of two bills recovered from Crews on

August 31 matched bills used in the August 30 controlled buy. He also argues that,

because state authorities destroyed the bills prior to trial, he was unfairly precluded from

examining the currency in support of his defense. 15 Crews invokes the best evidence rule


       13
          Crews’s argument that the search was improper because he was in custody is
likewise unavailing. He tries to say the search was not consensual because he was in
handcuffs, but whether or not he was restrained is immaterial: as a probationer who was
clearly in violation of the terms of his probation, the government was permitted to
undertake a follow-up investigation. As the government points out, “a positive drug test
clearly implies that a probationer might possess additional amounts of drugs for future
use,” (Appellee’s Br. at 23), and the probation officer may properly investigate that
possibility.
       Crews also complains that “the probation search was unlawful because it
constituted a ruse for a police investigation.” (Appellant’s Opening Br. at 13.) He is
incorrect. Crews presented no evidence of an agreement between the probation officer
and police. Even if he had presented such evidence, however, we have rejected the
notion that such “stalking horse” claims are a valid basis to challenge a probation
officer’s search. See United States v. Williams, 417 F.3d 373, 377 (3d Cir. 2005)
(“‘Stalking horse’ claims are necessarily premised on some notion of impermissible
purpose, but … such inquiries into the purpose underlying a probationary search are
themselves impermissible.”).
       14
         “[We] review[] the District Court’s decision to admit or exclude evidence for
abuse of discretion.” United States v. Bobb, 471 F.3d 491, 497 (3d Cir. 2006).
       15
          To the extent that Crews contends that the destruction of the currency violated
his due process rights, he does not offer any evidence to overcome the District Court’s
determination that the destruction of the currency was an act of negligence rather than of
bad faith. Thus, Crews cannot demonstrate a denial of due process. See Arizona v.
                                              8
to argue that the officer should not have been permitted to testify that the serial numbers

matched. See Fed. R. Evid. 1002 (“An original writing, recording, or photograph is

required in order to prove its content … .”). Here, however, the officer testified as to his

firsthand observation that the serial numbers on the seized currency matched the serial

numbers on currency used in the controlled buy. Such observations do not trigger the

best evidence rule because the officer was not seeking to prove the contents of a

writing. 16 The point was the matching of the serial numbers, not whether the numbers

had ever been written down in a particular document. See United States v. Workinger, 90
F.3d 1409, 1419 (9th Cir. 1996) (“The best evidence rule calls for the introduction of the

original writing, recording, or photograph only where the proponent seeks [t]o prove the

content of a writing … .” (citation and internal quotation marks omitted)). 17




Youngblood, 488 U.S. 51, 58 (1988) (“[U]nless a criminal defendant can show bad faith
on the part of the police, a failure to preserve potentially useful evidence does not
constitute a denial of due process of law.”).
       16
          Crews also argues that the admission of the testimony concerning the matching
serial numbers was impermissible propensity evidence. See Fed. R. Evid. 404(b)(1)
(“Evidence of a crime, wrong, or other act is not admissible to prove a person’s character
in order to show that on a particular occasion the person acted in accordance with the
character.”). The evidence, however, is intrinsic to the charged crime and thus does not
trigger Rule 404(b). See United States v. Cross, 308 F.3d 308, 320 (3d Cir. 2002) (“Rule
404(b) does not extend to evidence of acts which are intrinsic to the charged offense.”
(citation and internal quotation marks omitted)).
       17
         Although the District Court determined that the best evidence rule applied, we
may affirm its decision on any ground supported by the record. Tourscher v.
McCullough, 184 F.3d 236, 240 (3d Cir. 1999).

                                              9
       E.     Alleged Brady Violations 18

       Crews asserts that the government violated its obligation to turn over exculpatory

evidence pursuant to Brady v. Maryland, 373 U.S. 83 (1963). He is, again, mistaken.

       He first argues that the government failed to turn over evidence regarding the deal

it struck with Baugh in exchange for Baugh’s testimony. But the record reflects that the

government did disclose the terms of the agreement. (See Supp. App. at 281, 291-93.)

Indeed, Crews’s attorney confirmed to the District Court that he was satisfied with the

government’s disclosure that Baugh had been paid $20.00 for his assistance in the

controlled purchase and that the pending charges against him for narcotics violations and

child endangerment were dropped in exchange for his testimony.

       Crews also argues that the government never made available for inspection the

handgun recovered from his home during the August 31 search. That argument is also

without merit. The record shows that the government made the gun available for

inspection. (See Supp. App. at 281-82, 293-95.) Further, the government did not

introduce the gun at trial and the defense used the absence of a gun in its favor during

closing arguments. (Supp. App. at 730 (“There is no gun. There is no weapon on this

table. There is no gun or weapon presented to you by the government from any witness

       18
          Because these alleged Brady violations were not raised before the District Court,
we review Crews’s claims for plain error. United States v. DeMuro, 677 F.3d 550, 557
(3d Cir. 2012). Often, Brady claims not raised before the District Court cannot be
addressed by this Court in the first instance. See United States v. Green, 556 F.3d 151,
154 n.2 (3d Cir. 2009) (“[B]ecause [a Brady claim] was not formally raised and litigated
below, we are … unable to make the requisite materiality determination based on the
record before us.”). Because of when the alleged Brady material was provided to Crews,
however, the record is sufficiently developed in this case to dispose of his claims.

                                            10
that was found at the residence.”).)

       Finally, Crews argues that the government failed to provide evidence of the terms

of the agreement between the government and Hill prior to her testimony against Crews.

The government, however, provided the terms of that agreement to the defense, and

Crews’s counsel cross-examined Hill regarding those terms. 19 Thus, Crew’s allegations

of Brady violations are meritless.

       F.     Expert Testimony Regarding Crews’s Cell Phones 20

       Crews challenges the admission of expert testimony regarding the use of cell

phones in the drug trade. During the trial, the Government called Pennsylvania State

Trooper Michael Warfield as an expert to testify regarding typical practices of drug

traffickers. Crews stipulated to Warfield’s expertise. Warfield testified that Crews’s

possession of two cellular phones, including one Boost model, 21 was consistent with drug

activity.

       Despite his failure to object before the District Court, Crews now argues that it

was error for Warfield to testify as an expert because there was insufficient reliable

information to support his testimony about the role of cell phones in the drug trade.

Warfield, however, has participated in over 200 drug investigations for the past 17 years.

       19
          Crews also argues that the District Court erred in allowing the government to
admit a number of letters that he had sent to Hill because the admission of such letters
violated the marital privilege. Crews and Hill, however, were never married.
       20
          Because Crews did not raise this issue before the District Court, we review the
admission of Warfield’s expert testimony regarding cellular phones in the drug trade for
plain error. See DeMuro, 677 F.3d at 557.
       21
          Warfield testified that Boost phones are preferred by drug dealers because no
credit check or identification is required when purchasing the phones.

                                             11
Crews stipulated to Warfield’s expertise, which was sensible, given the officer’s

background and experience. The belated effort to claim error because of Warfield’s

testimony is unpersuasive. Cf. United States v. Davis, 397 F.3d 173, 178-79 (3d Cir.

2005) (holding that experts can testify based on background and experience and that

expert opinion need not be based on objective or scientific data).

       G.     The Drug Test 22

       Invoking Federal Rule of Evidence 702, Crews argues that the District Court erred

in admitting evidence of the drug test results because the government failed to introduce

evidence that the test was reliable and that the probation officer was trained to administer

such a test. Even if Rule 702 were applicable here, however, 23 Crews did not raise this

issue before the District Court, so he must prove that evidence of the drug test results

prejudiced him. See United States v. Olano, 507 U.S. 725, 740 (1993) (holding that the

defendant has the burden of proving prejudice in plain-error review). He cannot make

that showing, however, given the drugs located in the subsequent search of his home and

his own admissions regarding his use of marijuana and exposure to cocaine. 24




       22
        Because Crews did not raise this issue before the District Court, we review the
admission of the drug test results for plain error. DeMuro, 677 F.3d at 557.
       23
         There is an argument that the probation officer was testifying as a fact witness,
but we need not answer that question.
       24
          Crews also argues that the evidence presented at trial was insufficient to convict
him. In light of the controlled-purchase evidence, the probation meeting interview, the
failed drug test, and the evidence obtained in the search of Crews’s home, that argument
is plainly without merit.

                                             12
       H.     Sentencing 25

       Crews argues that the District Court erred in determining that he was a career

offender. Crews specifically argues that his prior conviction for resisting arrest in the

Pennsylvania Court of Common Pleas was not a crime of violence that would qualify him

for application of the career offender provision. We have already held, however, that a

conviction for resisting arrest under Pennsylvania law, 18 Pa Cons. Stat. Ann. § 5104,

constitutes a crime of violence. See United States v. Stinson, 592 F.3d 460, 466-67 (3d

Cir. 2010) (holding that, under Pennsylvania law, a “prior conviction for resisting arrest,

a categorical crime of violence, [qualifies as a] predicate offense [in a defendant’s]

designation as a career offender”). 26 Thus, Crews’s arguments with respect to his

sentencing are foreclosed.



       25
        We review the “District Court’s interpretation of the Sentencing Guidelines de
novo.” United States v. Wood, 526 F.3d 82, 85 (3d Cir. 2008).
       26
          Crews argues that the District Court erred in failing to apply the Fair Sentencing
Act of 2010 (“FSA”) when sentencing him. The District Court did commit a procedural
error by initially calculating Crews’s Career Offender guideline range based on the pre-
FSA statutory terms of imprisonment for distribution of crack cocaine. See Dorsey v.
United States, 132 S. Ct. 2321 (2012); United States v. Dixon, 648 F.3d 195, 203 (3d Cir.
2011) (holding that offenders, like Crews, who committed an offense prior to the
enactment of the FSA, but were sentenced after the enactment of the FSA, must be
sentenced based on the more lenient post-FSA penalties). The FSA reduced the statutory
maximum term of imprisonment applicable to Crews from life to 40 years because Crews
was not held accountable for 280 grams or more of crack cocaine. See 21 U.S.C.
§ 841(b)(1)(B). The advisory guidelines range applicable to Crews as a Career Offender
was thus reduced from 360 months to life in prison to 262 to 327 months. See U.S.S.G.
§ 4B1.1(b). However, the error was harmless. The District Court granted Crews a
U.S.S.G. § 4A1.3 downward departure of one criminal history category. The District
Court then considered what Crews’s Career Offender guideline calculation would be if he
received the benefit of the FSA’s statutory changes. The District Court imposed a
sentence based on neither the pre-FSA nor post-FSA career offender provisions linked to
                                             13
III.   Conclusion

   For the foregoing reasons, we will affirm the conviction and sentence imposed by the

District Court.




the statutory maximum prison terms for crack cocaine offenders, but instead based on the
statutory penalties applicable to powder cocaine offenders in order to avoid any
unwarranted sentencing disparities. Significantly, the FSA did not alter the penalties
associated with the distribution of powder cocaine. Thus, the initial procedural error was
harmless because the record clearly shows that the District Court imposed a sentence that
was not premised at all upon the otherwise applicable advisory guidelines range. See
United States v. Langford, 516 F.3d 205, 218 (3d Cir. 2008). Accordingly, we will not
remand because, based on a review of “the record as a whole, … the error did not affect
the district court’s selection of the sentence imposed.” Williams v. United States, 503
U.S. 193, 203 (1992) (citing Fed. R. Crim. Pro. 52(a)).

                                            14